Exhibit 10.1
 
FROZEN FOOD EXPRESS INDUSTRIES, INC.
 
2005 NON-EMPLOYEE DIRECTOR RESTRICTED STOCK PLAN
 
(Amended and Restated)
 
1.           PURPOSE.
The purposes of the Frozen Food Express Industries, Inc., 2005 Non-Employee
Director Restricted Stock Plan (this "Plan") are to promote the growth and
prosperity of Frozen Food Express Industries, Inc. (the "Company"), to attract
and retain the best available people to serve as independent directors of the
Company and to encourage stock ownership by such directors and thus increase
their personal interest in the Company's success.
 
2.           ADMINISTRATION.
(a)           This Plan shall be administered by a committee (the “Committee”)
composed of two or more members of the Board of Directors of the Company (the
"Board") who are not officers of the Company or any subsidiary of the Company,
who are otherwise qualified as Non-Employee Directors as defined under Rule
16b-3(b)(3)(i) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). The Committee may from time to time prescribe, amend and rescind such
rules, regulations, provisions and procedures, consistent with the terms of this
Plan, as may be advisable in its opinion in the administration of this Plan, and
subject to the terms of this Plan shall prescribe the provisions of the
restricted stock agreements to be issued hereunder and make all other
determinations and interpretations necessary or advisable for administering this
Plan and the stock option agreements.
(b)           A majority of the Committee shall constitute a quorum, and the
acts of a majority of the members present at any meeting at which a quorum is
present, or acts approved in writing by all members of the Committee, shall be
the acts of the Committee.  All decisions, determinations and interpretations of
the Committee shall be final and binding on all persons interested in this Plan.


3.           SHARES AVAILABLE FOR AWARD UNDER THIS PLAN.
(a)           The stock to be subject to awards granted under this Plan shall be
shares of the Company's common stock, par value $1.50 per share (the "Common
Stock"), either authorized and unissued or treasury stock.
(b)           In the event of a merger, consolidation, reorganization,
recapitalization, subdivision or any other similar change affecting the stock of
the Company, an appropriate adjustment to reflect any such change shall be made
in the total number and class of shares for which awards may be granted, the
number and class of shares underlying awards to be granted in accordance with
Section 4(a), and the number and class of shares.  Such adjustment shall be as
determined by the Committee; provided, however, that any such computation shall
be rounded to the nearest whole share and no such modification shall require the
issuance of fractional shares.
(c)           The total amount of stock reserved for issuance under the Plan in
the form of shares of Restricted Stock shall be 50,000 shares (subject to
adjustment in accordance with Section 3(b)).
(d)           In the event any outstanding award for any reason expires, is
forfeited, cancelled or otherwise terminates, the shares allocable to the award
shall again be available for issuance under this Plan.
(e)           Nothing in this Plan or in any award granted pursuant to this Plan
shall confer on any individual any right to continue as a director of the
Company or interfere in any way with the removal of such person as a director in
accordance with the Articles of Incorporation and Bylaws.


4.           ELIGIBILITY AND AWARDS.
Each director of the Company who is not at the time of the grant of an award an
officer or employee of the Company or any subsidiary ("Non-Employee Director")
shall be eligible to receive an award of restricted stock under this Plan on the
day of a Non-Employee Director's initial appointment or election (whichever
comes first) to the Board. Annually thereafter, on the day of each annual
meeting of stockholders of the Company that occurs after the date of such
Director’s initial appointment or election to the Board, such individual shall
be eligible to receive an award of restricted stock under this Plan. Each such
date (of appointment, election or the annual stockholders’ meeting) shall be the
“Date of Grant” with respect to an award.  The Committee shall determine from
time to time the number of shares of Restricted Stock to be issued to an
eligible Non-Employee Director.
 
 
 

--------------------------------------------------------------------------------

 
5.           VESTING OF RESTRICTED STOCK.
Unless otherwise determined by the Committee and set forth in the Award
Agreement, all shares of Restricted Stock awarded under this Plan shall vest
over a period of three (3) years from the Date of Grant, one-third (1/3) on each
anniversary of the Date of Grant, provided that the Non-Employee Director
continues to serve as such at each vesting date.
 
If a Non-Employee Director dies while serving on the Board, the shares of
Restricted Stock theretofore granted to such director shall become fully vested
as of the date of his or her death
 
6.           TERMS AND CONDITIONS OF RESTRICTED STOCK.
Shares of Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered, except as hereinafter provided, until vested in accordance
with paragraph 5.  Except for such restrictions, the Non-Employee Director as
owner of such shares shall have all the rights of a stockholder, including but
not limited to the right to vote such shares and, except as otherwise provided
by the Committee, the right to receive all dividends paid on such shares.
 
Except as otherwise determined by the Committee in its sole discretion, a
Non-Employee Director whose service as a director terminates prior to full
vesting of the Restricted Stock shall forfeit all non-vested shares of
Restricted Stock remaining subject to any outstanding Restricted Stock Award.
 
Each certificate issued in respect of shares of Restricted Stock awarded under
the Plan shall be registered in the name of the Non-Employee Director and, at
the discretion of the Committee, each such certificate may be deposited in a
bank designated by the Committee.  Each such certificate shall bear the
following (or a similar) legend:
 
"The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) contained
in the Frozen Food Express Industries, Inc. 2005 Non-Employee Director
Restricted Stock Plan and an agreement entered into between the registered owner
and Frozen Food Express Industries, Inc.  A copy of such plan and agreement is
on file in the office of the Secretary of Frozen Food Express Industries, Inc.,
1145 Empire Central Place, Dallas, Texas 75247.”
 
At each vesting date, Restricted Stock will be transferred free of all
restrictions to a Non-Employee Director (or his or her legal representative,
beneficiary or heir).
 
7.           AMENDMENT AND DISCONTINUANCE.
The Board of Directors of the Company (the “Board”) may at any time amend this
Plan, provided that, except as permitted by Section 3(b), no amendment without
the approval of shareholders shall:  (a) increase the total number of shares of
Restricted Stock that may be granted, (b) change the class of persons eligible
to receive shares of Restricted Stock under this Plan, or (c) change the
provisions relating to the administration of this Plan by the Committee.
 
The Board may terminate this Plan at any time but such termination shall not
affect shares of Restricted Stock previously granted.
 
8.           RESERVATION OF SHARES.
During the term of this Plan, the Company shall at all times reserve and keep
available, and will obtain from any regulatory body having jurisdiction any
requisite authority in order to issue such number of shares of its Common Stock
as shall be sufficient to satisfy the requirements of this Plan.  Inability of
the Company to obtain any authority deemed by the Company's counsel to be
necessary to the lawful issuance of any shares of its stock hereunder shall
relieve the Company of any liability in respect of the nonissuance of such stock
as to which such authority shall not have been obtained.
 
9.           SECURITIES ACT OF 1933.
Unless (a) the shares to be issued upon an award have been effectively
registered under the Securities Act of 1933, as now in force or hereafter
amended; or (b) in the opinion of counsel for the Company, no such registration
is necessary, the Company shall be under no obligation to issue any shares
covered by any award.
 
 
 

--------------------------------------------------------------------------------

 
10.           SECTION 16.
With respect to persons subject to Section 16 of the Exchange Act, transactions
under this Plan are intended to comply with all applicable provisions of Rule
16b-3 or its successors under the Exchange Act.  To the extent any provision of
this Plan or action by the Committee fails to so comply, it shall be deemed null
and void, to the extent permitted by law and deemed advisable by the Committee.
 
11.           EFFECTIVE DATE; TERM OF PLAN.
This Plan was originally effective as of May 5, 2005 and was approved by the
holders of a majority of the stock of the Company present or represented by
proxy and entitled to vote at the first annual meeting of shareholders of the
Company following May 5, 2005.  The Plan is being amended and restated herein
effective upon the date set forth below.  This Plan shall terminate on May 5,
2015, unless sooner terminated as provided in this Plan.  At the end of such
term, this Plan shall expire except for awards then outstanding.
 
IN WITNESS WHEREOF, Frozen Food Express Industries, Inc., acting by and through
its officer hereunto duly authorized, has executed this instrument, this the
19th day of November, 2008.
 
FROZEN FOOD EXPRESS INDUSTRIES, INC.


By: /s/Stoney M. Stubbs Jr.
Name: Stoney M. Stubbs Jr.
Title: President and Chief Executive Officer

